BLATCHFORD. Circuit Judge.
That the defendant has infringed the claims of No. 199.94S is plain and is not denied. The English patent No. 1,803 fails to show the characteristic of No. 199,948, which is that the distance-pieces are to be cut to exactly equal lengths, and the cut ends are to be parallel to each other, and are to come in contact with the upper and lower surfaces of the slats, and are to be parallel to such surfaces, and that at the same time such surfaces are placed at an angle with the vertical supporting wires, and the upper edge of each slat is above the lower edge of the slat above it, the blind being an open blind and not a close blind. The suggestion of Niernsee did not go to the extent of the invention.
Whatever right the defendant had to use the patent expired when the last partnership was dissolved. The title of the plaintiff is clear. There has been sufficient acquiescence and possession.
The injunction is granted as to No. 199.94S.